Citation Nr: 1628324	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent from August 6, 2011 to March 21, 2013 and in excess of 30 percent from March 22, 2013 for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran had active military service from June 2009 to August 2011.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   


FINDING OF FACT

On June 30, 2014, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing his appeal as to the claim for an initial disability rating in excess of 50 percent from August 6, 2011 to March 21, 2013 and in excess of 30 percent from March 22, 2013.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for an initial disability rating in excess of 50 percent from August 6, 2011 to March 21, 2013 and in excess of 30 percent from March 22, 2013 for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On June 30, 2014, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he was withdrawing his appeal as to the claim for an initial disability rating in excess of 50 percent from August 6, 2011 to March 21, 2013 and in excess of 30 percent from March 22, 2013 for PTSD.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim for an initial disability rating in excess of 50 percent from August 6, 2011 to March 21, 2013 and in excess of 30 percent from March 22, 2013 for PTSD is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


